
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 642
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Griffith
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to legislation relating to changes in our Nation’s
		  health care system.
	
	
		That it is the sense of the House of
			 Representatives that if the House of Representatives passes a health care bill
			 that contains a new Federal Government-sponsored health care program that
			 provides services and coverage, and such bill is signed into law, such program
			 should be adopted by the Members of the House of Representatives as their own
			 personal health insurance coverage.
		
